Citation Nr: 0300047	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  01-09 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for otitis externa.  

2.  Entitlement to service connection for tinea pedis, 
dermatophytosis, claimed as bilateral foot rash.  

(The issues of entitlement to a compensable initial 
evaluation for lumbar strain and hypertension and 
entitlement to service connection for sinusitis, chronic 
neck pain, tinea versicolor, right wrist pain, candidiasis 
of both underarms, and chronic pain right underarm will be 
the subject of a later decision.)  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran retired from active service in November 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).   

The issues of entitlement to a compensable initial 
evaluation for lumbar strain and hypertension as well as 
entitlement to service connection for sinusitis, chronic 
neck pain, tinea versicolor, right wrist pain, candidiasis 
of both underarms, and chronic pain right underarm will be 
the subject of a later Board decision, which will be 
prepared after the Board develops additional evidence on 
those issues, in accordance with 38 C.F.R. § 19.9 as 
amended.


FINDINGS OF FACT

1.  The veteran's otitis externa in service was acute and 
transitory and resolved with treatment.  

2.  There is no competent medical evidence of a current 
diagnosis of otitis externa.  

3.  The veteran was treated in service for foot 
complaints.  

4.  There is competent medical evidence of diagnoses of 
tinea pedis, dermatophytosis of both feet of record.  


CONCLUSIONS OF LAW

1.  Otitis externa was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  

2.  Tinea pedis, dermatophytosis, claimed as bilateral 
foot rash, was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran seeks to establish service connection for 
otitis externa and tinea pedis, as a result of active 
service.  The veteran asserts that he was treated for 
these conditions on occasions during service.  

Under applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

In service, the veteran was seen in June 1992, with 
complaints of left ear problems.  The veteran stated that 
he had been using Q-tips in his ears.  The diagnosis was 
left otitis externa, suspect.  

In August 1997, the veteran was seen complaining of slight 
itching of the bottom of the feet with symptoms of itching 
when his boots were off at night.  There was no history of 
tinea pedis, or other foot problems and no history of 
diabetes.  There was no sign of irritation to either foot 
or bottom of the foot.  There was some drying of the left 
foot.  The assessment was to advise the veteran to wear 
antifungal foot powder when wearing boots and maintain 
proper foot care.  

In September 1997, he was seen with complaints of clogged 
ears.  The assessment was flu-like symptoms.  

In a Report of Medical History, made in connection with 
his retirement from service in September 1998, the veteran 
answered in the negative when asked whether he had or did 
he now have any ear or foot trouble.  No findings, 
treatment, or diagnosis related to the ears or otitis 
externa or feet were made on retirement examination.  

After service, the veteran underwent a VA examination in 
March 1999.  The veteran reported the onset of a rash on 
his feet in 1989.  He related that it initially began 
between the toes of both feet and at the time of the 
examination, it was on the soles of the feet.  He was 
under no current treatment.  He did have itching when the 
condition was active.  Physical examination showed the 
veteran had a rash in the 4th and 5th interspaces of both 
feet which appeared to be resolving dermatophytosis.  He 
also had onychomycosis of the great and second toe of both 
feet.  He had scaling tinea pedis of both soles.  The 
assessment was tinea pedis, scaling type, both soles, 
onychomycosis, of the first and second toenails of both 
feet, and dermatophytosis of the 4th and 5th interspaces of 
both feet.  

The veteran underwent VA examination again in April 1999.  
The veteran reported three episodes of external otitis 
previously with no recent ear infection or difficulty.  He 
related no previous ear surgery, no family history of 
hearing loss, and no vertigo.  Physical examination 
revealed that the tympanic membranes were intact, 
bilaterally.  The external auditory canals were clear.  
The middle ear was well aerated.  The mastoids were 
without erythema or tenderness.  Auricles were within 
normal limits.  The pertinent diagnosis was history of 
external otitis, none currently.  

After a thorough review of the entire record, the evidence 
does not show that the veteran has otitis externa caused 
by active service.  The service medical records show no 
evidence that he was treated for the condition on more 
than one occasion, and he reported that he did not have 
ear trouble on his Report of Medical History on discharge 
from service in 1998.  Based on these findings, the Board 
concludes that the veteran's otitis externa was acute and 
transitory and resolved with treatment during service.  
Since service, there is no evidence of treatment or 
diagnosis of otitis externa that can be related to 
service.  Specifically, there was only a history of otitis 
externa, with none currently.  In fact, the only person 
who has indicated that the veteran has otitis externa 
related to service is the veteran himself.  It is well 
established that lay persons cannot provide testimony when 
an expert opinion is required.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Additionally, in order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Unfortunately, there is no competent medical 
evidence of a current diagnosis of otitis externa. 
Therefore, service connection for otitis externa is not 
warranted.  

As for the veteran's foot complaints, there is evidence 
that he was seen on at least one occasion in 1987 for foot 
complaints in service.  At that time, scaling of the feet 
was specifically noted.  Although there was no evidence of 
foot complaints on retirement examination in 1998, shortly 
after service, he complained again of foot scaling and was 
noted on initial VA examination in early 1999 to have 
tinea pedis and dermatophytosis of both feet.  Although 
the veteran is not currently under treatment for his foot 
complaints, he has shown an active condition that relates 
the same foot complaints he made in service.  Resolving 
all reasonable doubt in the veteran's favor, service 
connection for tinea pedis, dermatophytosis, claimed as 
bilateral foot rash, is warranted.  

II.  VCAA

There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002) redefined the obligations 
of VA with respect to the duty to assist, and imposed on 
VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as 
any claim not decided as of that date, such as the one in 
the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b).  There is no issue as to providing an 
appropriate application form or completeness of the 
application in this case.  In the circumstances of this 
case, the veteran has been advised of the applicable laws 
and regulations, and the evidence needed to substantiate 
his claim by an October 2001 statement of the case.  In 
particular, the veteran was notified that VA would obtain 
all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  
He was advised that it was her responsibility to either 
send medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked 
to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA 
could help by getting that evidence.  The veteran 
submitted copies of private and VA medical records.  Thus, 
VA's duty to notify has been fulfilled.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the veteran's service 
medical records and VA examination records.

In view of the foregoing, the Board finds that all 
reasonable efforts to secure and develop the evidence that 
is necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original 
jurisdiction.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of 
what might be required or helpful to establish his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

Service connection for otitis externa is denied.  Service 
connection for tinea pedis, dermatophytosis, claimed as 
bilateral foot rash is granted.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

